DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2019, 02/10/2020 and 01/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“176” (see page 11 lines 5, 7, 8, 15, 17, 19, 22, 24, 30, …); 
“186” (see page 12 line 20); 
“612” (see page 20 line 23).  
The recitation in figure 1 “Server 108” seems to be improper because it seems to be improperly constructed (see page 11 paragraph [0064]); it is suggested to be changed to “Server 176”
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “108” has been used to designate both “camera” and “server” (see figure 1).  
The recitation in figure 6 “604” between block 608 and 610 seems to be improper because it seems to be improperly constructed (see page 20 paragraph [0100]; it is suggested to be changed to Server “612”
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “604” has been used to designate both “Second object detection” and “Discard first object detection” (see figure 6). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The recitation in page 10 line 3 “memory device 116” seems to be improper because it seems to be improperly constructed; it is suggested to be changed to “memory device 132” (see figure 1).
The recitation in page 12 line 20 “workstation 186” seems to be improper because it seems to be improperly constructed; it is suggested to be changed to “ workstation 156” (see figure 1)
Appropriate correction is required.
Allowable Subject Matter
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-33 are allowed because a comprehensive search of prior art failed to teach, either alone or in combination, obtaining a first object detection of an object depicted in a video that is generated using a first object detector, obtaining a second object detection of the object that is generated using a second object detector, the second object detector requires more computational resources than the first object detector to detect the object, determining when a similarity between the first and second object detections satisfies a similarity threshold or a difference between the first and second object detections satisfies a difference threshold, when the similarity between the first and second object detections satisfies the similarity threshold, storing the first object detection as a positive example for supervised machine learning training, and when the difference between the first and second object detections satisfies the difference threshold, storing the first object detection as a negative example for supervised machine learning training, as the applicant has claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Porikli (US 20110293136 A1) discloses System and Method for Adapting Generic Classifiers for Object Detection in Particular Scenes Using Incremental Training.
Szegedy (US 9275308 B2) discloses object detection using deep neural networks.
Cheng (US 20170161645 A1) discloses method and apparatus for labeling training samples.
Clayton (US 20170236013 A1) discloses system and method for procedurally synthesizing datasets of objects of interest for training machine-learning models.
Zhang (US 10140508 B2) discloses method and apparatus for annotating a video stream comprising a sequence of frames.
Shaoqing, "Faster R-CNN: Towards Real-Time Object Detection with Region Proposal Networks," January 6, 2016.
Kaiming, "Mask R-CNN," January 24, 2018.
Kraipeerapun, “Binary Classification Using Ensemble Neural Networks and Interval Neutrosophic Sets,” Neurocomput., Vol.72, pp. 2845-2856, 2009.
Jeatrakul, ”Using misclassification analysis for data cleaning. In: International Workshop on Advanced Computational Intelligence and Intelligent Informatics,” IWACIII 2009, 7 November, Tokyo, Japan.
This application is in condition for allowance except for the following formal matters: 
See above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/           Primary Examiner, Art Unit 2636